Citation Nr: 0726425	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date prior to January 31, 
2005, for an award of service connection for L4, L5, and S1 
radiculopathy of the left lower extremity.  

2.  Entitlement to an effective date prior to January 31, 
2005, for an award of service connection for L4, L5, and S1 
radiculopathy of the right lower extremity.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and an acquaintance


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1983 until August 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

It is noted that after this case was certified to the Board 
for appellate review, the claimant submitted additional 
evidence in July 2007 and August 2007.  However, he indicated 
his intent to waive Agency of Original Jurisdiction (AOJ) 
consideration of such materials.  Accordingly, the Board may 
adjudicate the appeal at the present time.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disability was received by the RO on November 
10, 1998.

2.  The competent evidence reveals that radiculopathy of the 
lower extremities is a component of the veteran's low back 
disability.

3.  Prior to September 23, 2002, the rating schedule did not 
authorize assignment of separate evaluations for the 
orthopedic and neurologic manifestations of disc disease; as 
of that date, separate ratings were to be considered.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 23, 2002, 
but no earlier, for the award of service connection for L4, 
L5, and S1 radiculopathy of the left lower extremity have 
been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).

2.  The criteria for an effective date of September 23, 2002, 
but no earlier, for the award of service connection for L4, 
L5, and S1 radiculopathy of the right lower extremity have 
been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here the veteran is appealing the effective date associated 
with the initial rating assignment as to his radiculopathy of 
the lower extremities.  In this regard, because the December 
2005 rating decision granted the veteran's claims of 
entitlement to service connection, such claims are now 
substantiated.  As such, his filing of a notice of 
disagreement as to the December 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  In any event, a March 2006 VA 
communication did apprise the veteran of the laws pertaining 
to effective dates.  Additionally, a May 2006 statement of 
the case addressed the evidence necessary to substantiate an 
earlier effective date claim.  

In light of the above, and considering the favorable 
disposition of the effective date claims on appeal, the Board 
finds that no further development is required with respect to 
the duty to notify.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, documents 
associated with a disability determination by the Social 
Security Administration are also of record.  Furthermore, the 
claims file includes the veteran's statements in support of 
his claim, to include testimony provided at a May 2007 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Earlier effective date claims

A December 2005 rating decision granted separate 20 percent 
evaluations for L4, L5, and S1 radiculopathy of the left and 
right lower extremities.  The veteran contends that he is 
entitled to an earlier effective date for these awards of 
service connection.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2006).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (2006).

In the present case, the veteran separated from active 
service in August 1985.  He did not submit a claim of 
entitlement to service connection for radiculopathy of the 
legs within one year from his discharge.  Therefore, 
assignment of an effective date back to the day following 
discharge is not possible. 

Here, the veteran never formally submitted any claim with 
respect to radiculopathy of the lower extremities.  Rather, 
on November 10, 1998, he requested service connection for a 
low back disability, which he contended was secondary to a 
left ankle disability for which service connection was 
already in effect.

A June 1999 rating decision denied the veteran's low back 
claim.  However, the veteran appealed that determination and 
the matter ultimately came before the Board in July 2004.  At 
that time, a remand was ordered to accomplish additional 
development.  Following such development, the RO allowed the 
claim in a January 2005 rating action.  A 40 percent 
evaluation for degenerative disc disease of the lumbar spine 
was granted, effective November 10, 1998.  The veteran did 
not challenge that effective date.  Rather, his disagreement 
relates to a subsequent December 2005 rating decision, which 
awarded separate ratings for radiculopathy of each lower 
extremity.    

The veteran's central contention is that, because the 
radiculopathy essentially stems from his low back disability, 
he should be entitled to the same effective date (November 
10, 1998) that was assigned for his degenerative disc 
disease.  

The Board agrees with the veteran that November 10, 1998, 
should serve as the date of claim for his radiculopathy of 
the lower extremities.  On that date, he expressed his desire 
to obtain service connection for a low back disability, and 
the evidence of record reveals that radicular symptoms were a 
component of that disability.  However, although November 10, 
1998, represents the date of claim, the Board cannot assign 
the November 10, 1998, effective date sought by the veteran.  
As will be explained below, the law as in effect at that time 
did not authorize the assignment of separate neurologic 
evaluations associated with a low back disability.  

It is observed that the schedular criteria for disabilities 
of the spine underwent revisions twice during the pendency of 
this appeal.  The first amendment, affecting Diagnostic code 
5293 (intervertebral disc syndrome), was effective September 
23, 2002.  The next amendment affected general diseases of 
the spine and became effective September 26, 2003.  

Under the law as it existed prior to September 23, 2002, 
degenerative disc disease was evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, for intervertebral disc 
syndrome.  At that time, the rating schedule contemplated a 
single evaluation for both the orthopedic and neurologic 
symptomatology associated with disc disease.  

The revisions to the rating schedule effective September 23, 
2002, and September 26, 2003, instruct the rater to assign 
separate evaluations for the orthopedic and neurologic 
manifestations of disc disease, if such separate ratings 
result in a higher combined evaluation than would be attained 
through a single rating under the old version of Diagnostic 
Code 5293.  

Again, as of September 23, 2002, the law enabled assignment 
of separate ratings for the orthopedic and neurologic 
manifestations of intervertebral disc syndrome.  Thus, 
September 23, 2002, is the date entitlement arose.  

In sum, November 10, 1998, serves as the date of claim in the 
instant case, and September 23, 2002, represents the date 
entitlement arose.  Thus, the later of these two dates, 
September 23, 2002, is the appropriate effective date for the 
award of service connection for L4, L5, and S1 radiculopathy 
of the left and right lower extremities.  To this extent, 
then, the appeal is allowed.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2) (2006).  In reaching this conclusion, 
the benefit of the doubt doctrine has been applied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Assignment of an effective date of September 23, 2002, for an 
award of service connection for L4, L5, and S1 radiculopathy 
of the left and right lower extremities is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.


REMAND

The veteran is also claiming entitlement to TDIU.  In this 
regard, VA regulations indicate that when a veteran's 
schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless 
be assigned when: 1) if there is only one disability, this 
disability shall be ratable at 60 percent or more; and 2) if 
there are two or more disabilities, at least one disability 
shall be ratable at 40 percent or more, and there must be 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  In addition 
to the foregoing, there must be evidence that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

It appears that the veteran does meet the schedular 
requirements as established under 38 C.F.R. § 4.16(a).  
However, the claims file contains no satisfactory opinion as 
to whether the veteran's service-connected disabilities 
render him unable to secure of follow a substantially gainful 
occupation.  It is noted that a doctor evaluating the veteran 
in conjunction with his SSA claim stated in December 2003 
that it was "not entirely clear...why the veteran would not be 
capable of a sedentary job."  However, a VA examination in 
October 2005 indicated more severe symptomatology than that 
demonstrated in December 2003, and the more recent 
examination did not contain an opinion as to the veteran's 
unemployability.  The evidence does indicate significant 
symptomatology requiring use of a cane and electric scooter.  
For example, the October 2005 VA examination report revealed 
that the veteran could only walk 7 yards even with a cane.  

The failure of the VA examiner in October 2005 to comment on 
the veteran's employability is found to be prejudicial to the 
veteran here.  Accordingly, the case is REMANDED for the 
following action:

1.  Arrange for a VA examiner to review 
the claims folder and state whether it is 
at least as likely as not that the 
veteran is unable to secure and follow a 
substantially gainful occupation solely 
due to his service-connected 
disabilities.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


